Case: 08-11164 Document: 00511315126 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 08-11164
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TRACEY DEMARK GARRETT,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:97-CR-373-2


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Tracey Demark Garrett, federal prisoner # 31079-077, appeals from the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence
reduction based on the crack cocaine amendments to the Sentencing Guidelines.
Section 3582(c)(2) allows a district court to reduce a term of imprisonment that
was “based on a sentencing range that has subsequently been lowered by” an
amendment to the Guidelines.             § 3582(c)(2).     Eligibility for a § 3582(c)(2)
reduction “is triggered only by an amendment . . . that lowers the applicable

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-11164 Document: 00511315126 Page: 2 Date Filed: 12/08/2010

                                  No. 08-11164

guideline range.” U.S.S.G. § 1B1.10, comment. (n.1(A)); see United States v.
Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir. 1997). Although the crack
cocaine amendment reduced Garrett’s offense level, it did not reduce his
sentencing range, which remained 360 months to life in prison. Therefore, he
was not eligible for a sentence reduction under § 3582(c)(2). See § 1B1.10,
comment. (n.1(A)); Gonzalez-Balderas, 105 F.3d at 984.
      Garrett argues that the sentencing court should have exercised its
discretion under United States v. Booker, 543 U.S. 220 (2005), and imposed a
“reasonable” sentence below the guidelines range based on the sentencing factors
of 18 U.S.C. § 3553(a). He asserts that his sentence was not reasonable due to
the disparity between it and the sentences imposed on co-conspirators. Booker
does not apply to a § 3582(c)(2) proceeding. Dillon v. United States, 130 S. Ct.
2683, 2691-94 (2010); United States v. Doublin, 572 F.3d 235, 238 (5th Cir.), cert
denied, 130 S. Ct. 517 (2009). Accordingly, a movant under § 3582(c)(2) is
entitled at most to the reduction allowed by the amended guidelines range, and
a sentencing court lacks discretion to reduce the sentence any further than that
allowed by the amendment. Doublin, 572 F.3d at 238. Because Garrett was not
entitled to a sentence reduction based on the crack amendment, no relief is
available under § 3582(c)(2). See id.
      The judgment of the district court is AFFIRMED.




                                        2